Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are currently pending.

Priority
This application is the National Stage filing under 35 U.S.C. 371 of International Application No. PCT/KR2019/004655, filed on April 17, 2019 has been acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 4/1/2020 was filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “The method of claim 5” in preamble, however upon interpretation, examiner interpret that the preamble should depend on claim 6 instead of claim 5.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (KR 101758736 B1), hereinafter D1, in view of Kook et al. (KR 20170071443 A), hereinafter Kook. 

Regarding claim 1, D1 teaches a method for controlling a moving agent group platooning within a building (Figure 5), the method comprising: 
a sensing step in which a first moving agent (Figure 1 and Page 2 Paragraphs 07 and 08 and Page 3 Paragraph 05; a first mobile robot A provided with a magnetic location recognition function and an obstacle detection function) among a plurality of moving agents (Figure 1 and Page 2 Paragraph 08; plurality of robots 20) senses an occurrence of a predetermined event during the plurality of moving agents are platooning (Figure 5 and Page 3 Paragraph 05; the first robot A monitors the surveillance area along a predetermined traveling path, then the first robot A judges whether an obstacle exists on the traveling root), wherein the first moving agent leads the platooning of the plurality of moving agents (Figure 2, Page 3 Paragraphs 05 and 06; the first robot A has a magnetic location recognition function and an obstacle detection function while other robots do not have the obstacle detection function.  And when the first Robot detects an obstacle, it generates obstacle detection information and transmits the obstacle detection information to other robot B that follows.  The obstacle detection information includes the position of the obstacle and the change temporary driving route); and 
wherein the second moving agent just follows the first moving agent (Figure 2, Page 3 Paragraphs 05 and 06; when the first Robot detects an obstacle, it generates obstacle detection information and transmits the obstacle detection information to other robot B that follows);  
wherein the first moving agent having the group control authority leads movement of remaining moving agents following the first moving agent (Figure 2, Page 3 Paragraphs 05 and 06; when the first Robot detects an obstacle, it generates obstacle detection information and transmits the obstacle detection information to other robot B that follows.  The obstacle detection information includes the position of the obstacle and the change temporary driving route).
D1 may not specifically teach a transferring step in which the first moving agent transfers a group control authority to a second moving agent among the plurality of moving agents, wherein the second moving agent having the group control authority leads movement of remaining moving agents.  In an analogous art, Kook teaches a transferring step in which the first moving agent transfers a group control authority to a second moving agent among the plurality of moving agents (Figure 4 and Page 4 , wherein the second moving agent having the group control authority (Figure 4 and Page 4 Paragraph 05; information preprocessed int eh recognition module 60 is used to adjust the order and properties of the current behavior, such as route tracking, leader robot tracking).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of D1 and Kook because it would provide optimal behavior and fast response when emergency occurs (Kook, Page 2 Paragraph 06).

Regarding claim 2, the combination of D1 and Kook teaches all of the limitations of claim 1, as described above.  Further, D1 teaches a report step in which, the first moving agent acting as a third moving agent transmits event-related information (Page 3 and Paragraph 05; first robot A generates obstacle detection information and transmits the obstacle detection information to the second robot B that follows) to a server (Page 3 Paragraph 01; robot 20 captures an image of the surveillance region and transmits the image to the central server 10), wherein the event-related information is about the sensed event (Page 3 and Paragraph 05; obstacle detection information).
In addition, Kook teaches upon transferring the group control authority from the first moving agent to the second moving agent (Figure 4 and Page 4 Paragraph 05; information preprocessed in the recognition module 60 is used to adjust the order and properties of the current behavior, such as route tracking, leader robot tracking, obstacle avoidance, etc.), wherein the second moving agent having the group control authority (Figure 4 and Page 4 Paragraph 05; information preprocessed int eh recognition module 60 is used to adjust the order and properties of the current behavior, such as route tracking, leader robot tracking).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of D1 and Kook because it would provide optimal behavior and fast response when emergency occurs (Kook, Page 2 Paragraph 06).

Regarding claim 3, the combination of D1 and Kook teaches all of the limitations of claim 2, as described above.  Further, Kook teaches a joining step in which the third moving agent joins, as a second moving agent, into one of moving agent groups currently platooning (Figure 4 and Page 4 Paragraph 05; information preprocessed in the recognition module 60 is used to adjust the order and properties of the current behavior, such as leader robot tracking.  Thus the leadership robot can be reassigned), Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of D1 and Kook because it would provide optimal behavior and fast response when emergency occurs (Kook, Page 2 Paragraph 06).

Regarding claim 4, the combination of D1 and Kook teaches all of the limitations of claim 2, as described above.  Further, D1 teaches wherein the event-related information includes at least one of an event occurrence position, an image of the position, and a type of the event (Figure 2, Page 3 Paragraphs 05 and 06; when the first 

Regarding claim 5, the combination of D1 and Kook teaches all of the limitations of claim 2, as described above.  Further, D1 teaches a group formation step in which a server assigns the group control authority to one of the plurality of moving agents and transmits travel-related information to the moving agent having the group control authority assigned thereto (Figure 1 and Page 2 Paragraphs 08-11; the server 10 transmits control commands such as start command and a traveling command to the robots 20); a platooning step in which while the first moving agent as the moving agent having the group control authority is positioned at a frontmost position (Page 3 Paragraph 05; the first robot A leads the rest of second robot B, and when an obstacle is detected, obstacle detection information is transmitted to second robot B that follows the robot A), the first moving agent travels according to the travel-related information, and a second moving agent as a remaining moving agent free of the group control authority follows the first moving agent (Page 3 Paragraphs 05 and 07; wherein the obstacle detection information includes the position of the obstacle and the change of temporary driving route.  The second robot B has a magnetic position recognition function and follows the traveling path of the first robot A running in the front); and a sensing step in which the first moving senses the occurrence of the predetermined event during being traveling according to the travel-related information (Figure 2, Page 3 Paragraphs 05 and 06; the first robot A has a magnetic location recognition function and an obstacle detection function while other robots do not have the obstacle detection 

Regarding claim 11, claim 11 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  

Regarding claim 12, D1 teaches a method for controlling a moving agent platooning together with a plurality of other moving agents within a building (Figure 5), the method comprising: 
a first step of determining whether the moving agent has a group control authority (Figure 1 and Page 2 Paragraphs 07 and 08 and Page 3 Paragraph 05; a first mobile robot A provided with a magnetic location recognition function and an obstacle detection function); 
a second step in which upon determination that the moving agent does not have the group control authority, the moving agent operate as a second moving agent following another moving agent having the group control authority (Figure 2, Page 3 Paragraphs 05 and 06; the first robot A has a magnetic location recognition function and an obstacle detection function while other robots do not have the obstacle detection function.  And when the first Robot detects an obstacle, it generates obstacle detection information and transmits the obstacle detection information to other robot B that follows  among the plurality of other moving agents (Figure 1 and Page 2 Paragraph 08; plurality of robots 20); 
a third step in which upon determination that the moving agent has the group control authority, the moving agent operate as a first moving agent to control the platooning while being positioned in front of the plurality of other moving agents (Figure 2, Page 3 Paragraphs 05 and 06; the first robot A has a magnetic location recognition function and an obstacle detection function while other robots do not have the obstacle detection function.  And when the first Robot detects an obstacle, it generates obstacle detection information and transmits the obstacle detection information to other robot B that follows.  The obstacle detection information includes the position of the obstacle and the change temporary driving route); 
a fourth step in which when the first moving agent detects a preset event during being travelling (Figure 5 and Page 3 Paragraph 05; the first robot A monitors the surveillance area along a predetermined traveling path, then the first robot A judges whether an obstacle exists on the traveling root).
D1 may not specifically teach the first moving agent transfers the group control authority to a just next following moving agent among the other moving agents.  In an analogous art, Kook teaches the first moving agent transfers the group control authority to a just next following moving agent among the other moving agents (Figure 4 and Page 4 Paragraph 05; information preprocessed in the recognition module 60 is used to adjust the order and properties of the current behavior, such as route tracking, leader robot tracking, obstacle avoidance, etc.), wherein the second moving agent having the group control authority (Figure 4 and Page 4 Paragraph 05; information preprocessed 

Regarding claim 13, the combination of D1 and Kook teaches all of the limitations of claim 12, as described above.  Further, D1 teaches a fifth step in which upon transferring the group control authority, the first moving agent transmits event-related information (Page 3 and Paragraph 05; first robot A generates obstacle detection information and transmits the obstacle detection information to the second robot B that follows)  to a server (Page 3 Paragraph 01; robot 20 captures an image of the surveillance region and transmits the image to the central server 10), wherein the event-related information is about the detected event (Page 3 and Paragraph 05; obstacle detection information).
In addition, Kook teaches a sixth step in which the first moving agent joins, as the second moving agent, a moving agent group currently platooning (Figure 4 and Page 4 Paragraph 05; information preprocessed in the recognition module 60 is used to adjust the order and properties of the current behavior, such as leader robot tracking.  Thus the leadership robot can be reassigned), Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of D1 and Kook because it would provide optimal behavior and fast response when emergency occurs (Kook, Page 2 Paragraph 06).

Regarding claim 14, the combination of D1 and Kook teaches all of the limitations of claim 12, as described above.  Further, D1 teaches wherein in the third step, the first moving agent generates travel data thereof (Figure 2, Page 3 Paragraphs 05 and 06; the first robot A has a magnetic location recognition function and an obstacle detection function while other robots do not have the obstacle detection function.  And when the first Robot detects an obstacle, it generates obstacle detection information and transmits the obstacle detection information to other robot B that follows.  The obstacle detection information includes the position of the obstacle and the change temporary driving route)  and transmits the travel data to the server (Page 3 Paragraph 01; robot 20 captures an image of the surveillance region and transmits the image to the central server 10), wherein the travel data includes at least one of a map of a travel path of the first moving agent and an image acquired using the travel path (Figure 2, Page 3 Paragraphs 05 and 06; obstacle detection information includes the position of the obstacle and the change temporary driving route).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Kook, as applied in the claims above, further in Chang et al. (JP 2013126252 A), hereinafter Chang. 

Regarding claim 6, the combination of D1 and Kook teaches all of the limitations of claim 5, as described above.  Further, D1 teaches transmits the travel-related information to each of the two or more moving agents as the first moving agent having the group control authority assigned thereto (Figure 2, Page 3 Paragraphs 05 and 06; the first robot A has a magnetic location recognition function and an obstacle detection function while other robots do not have the obstacle detection function.  And when the first Robot detects an obstacle, it generates obstacle detection information and transmits the obstacle detection information to other robot B that follows.  The obstacle detection information includes the position of the obstacle and the change temporary driving route).
The combination of D1 and Kook may not specifically teach wherein in the group formation step, the server grants the group control authority to each of two or more moving agents among the plurality of moving agents and, thereby form a plurality of moving agent groups, wherein each group control authority includes information about the second moving agent belonging to each of the moving agent groups.  In an analogous art, Chang teaches wherein in the group formation step, the server grants the group control authority to each of two or more moving agents among the plurality of moving agents and, thereby form a plurality of moving agent groups, wherein each group control authority includes information about the second moving agent belonging to each of the moving agent groups (Page 2 Paragraph 17; the mobile crowd robot is divided into a plurality of communication groups, and at least one of the crowd robots in the communication group is a leader robot. The leader robot collects the follower robot link configuration information in the environment designated as the follower robot (S301 to S305), and the communication group network using the link configuration information collected by the leader robot. Forming a topology).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed 

Regarding claim 7, the combination of D1/Kook/Chang teaches all of the limitations of claim 5 (or claim 6 if a typo), as described above.  Further, D1 teaches the first moving agent sends platooning-related information to the second moving agent belonging to a corresponding group according to the group control authority, and the second moving agent travels according to the platooning-related information (Figure 2, Page 3 Paragraphs 05 and 06; the first robot A has a magnetic location recognition function and an obstacle detection function while other robots do not have the obstacle detection function.  And when the first Robot detects an obstacle, it generates obstacle detection information and transmits the obstacle detection information to other robot B that follows.  The obstacle detection information includes the position of the obstacle and the change temporary driving route.  Wherein the obstacle detection information is sent to all robots on the traveling route).
In addition, Kook teaches wherein each group control authority includes information about the second moving agent free belonging to each of the moving agent groups, wherein in the platooning step (Figure 4 and Page 4 Paragraph 05; information preprocessed int eh recognition module 60 is used to adjust the order and properties of the current behavior, such as route tracking, leader robot tracking).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of D1 and Kook because it would provide 

Regarding claim 8, the combination of D1/Kook/Chang teaches all of the limitations of claim 7, as described above.  Further, D1 teaches wherein the platooning-related information includes at least one of an ID, a current position, a current operation of the first moving agent (Figure 2, Page 3 Paragraphs 05 and 06; when the first Robot detects an obstacle, it generates obstacle detection information and transmits the obstacle detection information to other robot B that follows.  The obstacle detection information includes the position of the obstacle and the change temporary driving route).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Kook, as applied in the claims above, further in D3 (KR 101679482 B1), hereinafter D3. 

Regarding claim 9, the combination of D1 and Kook teaches all of the limitations of claim 5, as described above.  Further, D1 teaches the server additionally grants the group control authority to at least one of the plurality of moving agents (Figure 1 and Page 2 Paragraphs 08-11; the server 10 transmits control commands such as start command and a traveling command to the robots 20).
The combination of D1 and Kook may not specifically teach wherein the platooning step is configured such that the first moving agent determines whether a pre-set group reconstruction requirement is met during is travelling and sends the determination result to the server, wherein the method further includes a group reconstruction step in which, upon determination that the group reconstruction requirement is met.  In an analogous art, D3 teaches wherein the platooning step is configured such that the first moving agent determines whether a pre-set group reconstruction requirement is met during is travelling and sends the determination result to the server, wherein the method further includes a group reconstruction step in which, upon determination that the group reconstruction requirement is met (Abstract and Figures 3 and 4; detecting a situation where a sensor attached to the head robot should avoid an obstacle; Calculating a waypoint for avoiding an obstacle by using a geometric obstacle avoidance control method by the control unit of the head robot; Wherein the sensor attached to the following robot confirms the distance between the following robot and the controller of the following robot judges whether a collision problem has occurred or not; And the follow-up robots cooperating with the head robot to switch to an obstacle avoidance formation).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of D1, Kook and D3 because it would provide obstacle avoidance for the multi-robot formation (D3, Abstract).

Regarding claim 15, the combination of D1 and Kook teaches all of the limitations of claim 12, as described above.  
The combination of D1 and Kook may not specifically teach wherein the platooning step is configured such that the first moving agent determines whether a pre-set group reconstruction requirement is met during is travelling and sends the determination result to the server, wherein whether the group reconstruction requirement is met is determined based on an area inside the building, a complexity inside the building, and a total number of moving agents.  In an analogous art, D3 teaches wherein the platooning step is configured such that the first moving agent determines whether a pre-set group reconstruction requirement is met during is travelling and sends the determination result to the server, wherein whether the group reconstruction requirement is met is determined based on an area inside the building, a complexity inside the building, and a total number of moving agents (Abstract and Figures 3 and 4; detecting a situation where a sensor attached to the head robot should avoid an obstacle; Calculating a waypoint for avoiding an obstacle by using a geometric obstacle avoidance control method by the control unit of the head robot; Wherein the sensor attached to the following robot confirms the distance between the following robot and the controller of the following robot judges whether a collision problem has occurred or not; And the follow-up robots cooperating with the head robot to switch to an obstacle avoidance formation).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of D1, Kook and D3 because it would provide obstacle avoidance for the multi-robot formation (D3, Abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Kook, as applied in the claims above, further in Chen et al. (CN 107491071 B), hereinafter Chen.

Regarding claim 10, the combination of D1 and Kook teaches all of the limitations of claim 5, as described above.  Further, D1 teaches wherein the sensing step includes: a data collection step in which the first moving agent generates travel data (Figure 2, Page 3 Paragraphs 05 and 06; the first robot A has a magnetic location recognition function and an obstacle detection function while other robots do not have the obstacle detection function.  And when the first Robot detects an obstacle, it generates obstacle detection information and transmits the obstacle detection information to other robot B that follows.  The obstacle detection information includes the position of the obstacle and the change temporary driving route) and transmits the travel data to the server (Page 3 Paragraph 01; robot 20 captures an image of the surveillance region and transmits the image to the central server 10), wherein the travel data includes at least one of a map of a travel path of the first moving agent and an image acquired using the travel path (Figure 2, Page 3 Paragraphs 05 and 06; obstacle detection information includes the position of the obstacle and the change temporary driving route).
The combination of D1 and Kook may not specifically teach a map creation step in which the server uses the travel data to create a 3D map within the building.  In an analogous art, Chen teaches a map creation step in which the server uses the travel data to create a 3D map within the building (Paragraphs 01-03; intelligent multi-robot cooperative mapping system constructing a path and constructing 3D map).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of D1, Kook and Chen because 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        

/Srilakshmi K Kumar/SPE, Art Unit 2647